DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20, 21 are pending.
Response to Arguments
Applicant’s amendment and arguments filed 19 August 2021 have been fully considered and found persuasive. Consequently the rejection under 35 U.S.C. 101 is withdrawn. 
Applicant has not filed a Terminal Disclaimer, thus the obviousness type double patenting of all pending claims is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form 
Claims 1-18, 20, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,459,994. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are mere broader versions of the claims of the parent U.S. Patent or obvious variations/combinations of the claims of the parent U.S. Patent.
Claims 1, 9, 16 of the instant application merely correspond to broader versions of claims 1, 9, 16 respectively of the U.S. Patent.
Claims 2, 3, 4 of the instant application merely recite limitations similar to claims 6, 3, 4 of the U.S. Patent respectively.
Claims 5, 6, 7 of the instant application merely recite limitations similar to claims 5, 8, 7 of the U.S. Patent respectively.


Claims 17, 18, 20 of the instant application merely recite limitations similar to claims 17, 18, 20 of the U.S. Patent respectively.
Claim 21 of the instant application merely corresponds to a broader version of claim 2 of the U.S. Patent.
Allowable Subject Matter
Claims 1-18, 20-21 would be allowable upon submission of a Terminal Disclaimer to overcome the obviousness type double patenting rejection discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bharat Krishnamurthy et al, “Data tagging architecture for system monitoring in dynamic environment”, NOMS 2008-2008 IEEE Network Operations and Management Symposium. IEEE Xplore 26 August 2008.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        22 October 2021